PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ELTOUKHY et al.
Application No. 17/003,631
Filed: 26 Aug 2020
For: POPULATION BASED TREATMENT RECOMMENDER USING CELL FREE DNA
:
:
:
:	DECISION ON PETITION
:
:
:

This is a response to the petition under 37 CFR 1.59, filed December 30, 2020, to expunge information from the above identified application

The petition is granted.

Petitioner requests that the Response to Notice to File Missing Parts of Nonprovisional Application, filed December 29, 2020, be expunged.  The petition submits that this document was unintentionally submitted in the above identified application.

Upon a showing satisfactory to the Director, information, other than that forming part of the original disclosure may be expunged from an application.  

In a paper file the unintentionally submitted documents could, but not necessarily would, have been physically removed from the file wrapper and returned to applicant; in the IFW realm the corresponding action(s) is to close the document and also remove such from the listing of "Public[ly available] Documents." It is agreed that it would be appropriate in this instance to close the Response to Notice to File Missing Parts of Nonprovisional Application, filed December 29, 2020, and also remove such from the listing of publicly available documents in the USPTO for this Image File Wrapper (IFW).

Telephone inquiries concerning this communication should be directed to the undersigned at (571) 272-6692.

/Christopher Bottorff/

Christopher Bottorff
Petitions Examiner
Office of Petitions